                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

R.S., by and through his             )
father, RONALD E. SOLTES,            )
                                     )
                  Plaintiff,         )
                                     )        1:16-cv-119
             v.                      )
                                     )
BOARD OF DIRECTORS OF WOODS          )
CHARTER SCHOOL COMPANY, WOODS        )
CHARTER SCHOOL, and DOES 1 TO        )
10, inclusive,                       )
                                     )
                  Defendants.        )

                                 JUDGMENT

     For the reasons set out in the Memorandum Opinion and Order

filed contemporaneously with this Judgment,

     IT IS THEREFORE ORDERED AND ADJUDGED that R.S.’s motion for

summary judgment is GRANTED and WCS’s motion for summary judgment

is DENIED.    WCS shall fund private educational instruction and/or

related services not less than the number of hours R.S. should

have received services comparable to APE between August 20, 2013,

and November 18, 2013, plus the number of hours equal to three

hours per school day between November 18, 2013, and the end of the

2013–2014 school year.         The instruction and services shall be

completed by the end of the 2019–2020 school year.           The parents

may choose the providers of the instruction and services, so long

as the providers are properly credentialed or licensed and their

rates do not exceed the prevailing market rate for such instruction




    Case 1:16-cv-00119-TDS-LPA Document 64 Filed 03/04/19 Page 1 of 2
or services in the community where the instruction or services are

provided. Finally, the parents are to be reimbursed for any travel

costs   reasonably   necessary   to       secure   appropriate   instruction

and/or services.

     R.S. shall be awarded costs and may file his claim for

attorneys’ fees by separate motion that complies with Local Rule

54.2.   20 U.S.C. § 1415(i)(3)(B).



                                              /s/   Thomas D. Schroeder
                                           United States District Judge

March 4, 2019




                                      2



    Case 1:16-cv-00119-TDS-LPA Document 64 Filed 03/04/19 Page 2 of 2
